Case 4:19-cv-00096-LCK Document4 Filed 02/25/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
SSS ==

Civil Action No. 4:19-cv-00096-TUC-LCK
PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())
Guerbet, LLC c/o The Corporation Trust Company, Agent for
This summons for (name of individual and title, ifany) Service of Process

was received by me on (date) 6/41/2019

C1 I personally served the summons on the individual at (place)
on (date) ;or

 

 

(J 1 left the summons at the individual’s residence or usual place of abode with (name)
, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

I served the summons On (name of individual) Daisy Montenegro, Intake Specialist ’ who is

designated by law to accept service of process on behalf of (name of organization) Guerbet, LLC c/o

The Corporation Trust Company, Agent for Service of Process 0M (date) 6/13/2019 at 10:12am__ > OF
O I returned the summons unexecuted because ; Or

 

O Other (specify):

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

ap

wie Ske 's bignature
Juan JéSe Soriand, Registered CA Process Server
#2014182718 / Los Angeles County

Printed name and title
OnDemand Legal, Inc. (916) 329-8636
901 H Street Ste 107 -
Sacramento, CA 95814
Reference No. 192656
Server's address

 

Date: June 17,2019

Additional information regarding attempted service, etc:

ADDITIONAL DOCUMENST SERVED:
Complaint; Notice to Parties - Mandatory Initial Discovery Pilot Project

 
